Exhibit 10.1

Execution Version

 

 

AMENDMENT NO. 4 TO TERM LOAN CREDIT AGREEMENT

dated as of

April 11, 2018,

among

MKS INSTRUMENTS, INC.,

as the Borrower,

the other Loan Parties party hereto,

the Participating Lenders party hereto,

and

BARCLAYS BANK PLC,

as Administrative Agent, Lead Arranger and Bookrunner

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 4 TO TERM LOAN CREDIT AGREEMENT

This AMENDMENT NO. 4 TO TERM LOAN CREDIT AGREEMENT, dated as of April 11, 2018
(this “Agreement”), by and among MKS Instruments, Inc., a Massachusetts
corporation (the “Borrower”), the other Loan Parties party hereto, Barclays Bank
PLC, as the administrative agent and the collateral agent (in such capacity, the
“Administrative Agent”) under the Credit Agreement referred to below, and each
Participating Lender (as defined below) party hereto.

RECITALS:

WHEREAS, reference is made to the Term Loan Credit Agreement, dated as of
April 29, 2016 (as amended by Amendment No. 1 to Term Loan Credit Agreement,
dated as of June 9, 2016, among the Borrower, the Loan Parties party thereto,
the Administrative Agent and the other parties thereto, by Amendment No. 2 to
Term Loan Credit Agreement, dated as of December 14, 2016, among the Borrower,
the Loan Parties party thereto, the Administrative Agent and the other parties
thereto, and by Amendment No. 3 to Term Loan Credit Agreement, dated as of
July 6, 2017, among the Borrower, the Loan Parties party thereto, the
Administrative Agent and the other parties thereto, and as many be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders from time
to time party thereto and the Administrative Agent (capitalized terms used but
not defined herein having the meaning provided in the Credit Agreement),
pursuant to which the Lenders provided the Borrower with Term Loans in an
aggregate initial principal amount of $780,000,000 (the “Initial Term Loans”);

WHEREAS, this Agreement constitutes a Refinancing Amendment, and the Borrower is
hereby notifying the Administrative Agent that it is requesting the
establishment of Other Term Commitments and/or Other Term Loans, in each case,
pursuant to Section 2.15 of the Credit Agreement;

WHEREAS, the Borrower requests Other Term Loans in an aggregate principal amount
of $348,463,687.50 (the “Tranche B-4 Term Loans”; the commitments in respect of
such Tranche B-4 Term Loans, the “Tranche B-4 Term Commitments”; and the
Participating Lenders with Tranche B-4 Term Commitments and any permitted
assignees thereof, the “Tranche B-4 Lenders”), which will be available on the
Amendment No. 4 Effective Date (as defined below) to refinance all existing
Tranche B-3 Term Loans outstanding under the Credit Agreement immediately prior
to effectiveness of this Agreement (the “Existing Loans”) and which Tranche B-4
Term Loans shall constitute Other Term Loans and Term Loans (as applicable) for
all purposes of the Credit Agreement and the other Loan Documents; it being
understood that the aggregate principal amount of the Existing Loans immediately
prior to effectiveness of this Agreement is $348,463,687.50;

WHEREAS, each Lender holding Existing Loans under the Credit Agreement
immediately prior to effectiveness of this Agreement (each, an “Existing
Lender”) executing and delivering a notice of participation in the Tranche B-4
Term Loans in the form attached as Exhibit A hereto (a “Tranche B-4
Participation Notice”) and electing the cashless settlement option therein (each
such Lender in such capacity and with respect to the Existing Loans so elected,
a “Converting Lender” and, together with each other Person executing and
delivering a Tranche B-4 Participation Notice or otherwise providing a Tranche
B-4 Term Commitment, the “Participating Lenders”) shall be deemed to have
exchanged on the Amendment No. 4 Effective Date the aggregate outstanding
principal amount of its Tranche B-3 Term Loans under the Credit Agreement for an
equal aggregate principal amount of Tranche B-4 Term Loans under the Credit
Agreement;

WHEREAS, the Borrower has appointed Barclays to act, and Barclays agrees to act,
as lead arranger and bookrunner in respect of the Tranche B-4 Term Loans;

 

2



--------------------------------------------------------------------------------

WHEREAS, Barclays, in its capacity as lead arranger and bookrunner (the “Lead
Arranger”), agrees to act as fronting bank for the syndication of the Tranche
B-4 Term Loans (in such capacity, the “Fronting Bank”), the Fronting Bank will
purchase, and the Existing Lenders will sell to the Fronting Bank, immediately
prior to effectiveness of this Agreement, (i) Tranche B-3 Term Loans of Existing
Lenders that do not execute and deliver a Tranche B-4 Participation Notice (the
“Non-Participating Lenders”) and (ii) Tranche B-3 Term Loans of Existing Lenders
that execute and deliver a Tranche B-4 Participation Notice and elect the cash
settlement option therein (the “Non-Converting Lenders”) (the Loans described in
the foregoing clauses (i) and (ii), collectively, the “Reallocated Loans”);

WHEREAS, to the extent there exist any Reallocated Loans, the Fronting Bank
shall be deemed to exchange on the Amendment No. 4 Effective Date such
Reallocated Loans on a cashless settlement basis for an equal aggregate
principal amount of Tranche B-4 Term Loans under the Credit Agreement, and such
Reallocated Loans shall promptly thereafter be purchased by Participating
Lenders (other than Existing Lenders) (the “New Lenders”), Non-Converting
Lenders, and Existing Lenders purchasing additional Tranche B-4 Term Loans, each
in accordance with such Participating Lenders’ respective Tranche B-4
Participation Notice and as allocated by the Lead Arranger (with the consent of
the Borrower, not to be unreasonably withheld or delayed); and

WHEREAS, contemporaneously with the effectiveness of the Tranche B-4 Term
Commitments the Borrower wishes to (a) make certain amendments to the Credit
Agreement to provide for the incurrence of the Tranche B-4 Term Loans and
(b) make certain other modifications to the Credit Agreement set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Credit Agreement Amendments. Effective as of the Amendment No. 4 Effective
Date, the Credit Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in their correct alphabetical order:

“Amendment No. 4” shall mean Amendment No. 4 to this Agreement, dated as of
April 11, 2018, among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto, and the Administrative Agent.

“Amendment No. 4 Effective Date” shall mean the “Amendment No. 4 Effective Date”
under and as defined in Amendment No. 4.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“PTE” shall mean prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

3



--------------------------------------------------------------------------------

“Tranche B-4 Commitments” shall mean the “Tranche B-4 Term Commitments” as
defined in Amendment No. 4.

“Tranche B-4 Term Loans” shall mean the “Tranche B-4 Term Loans” as defined in
Amendment No. 4.

 

  (b) The definition of “Applicable Margin” is hereby amended and restated in
its entirety as follows:

“ “Applicable Margin” means a percentage per annum equal to (i) for Tranche B-4
Term Loans that are Eurodollar Loans, 1.75% and (ii) for Tranche B-4 Term Loans
that are Base Rate Loans, 0.75%.”.

 

  (c) The definition of “Term Lender” is hereby amended and restated and
replaced in its entirety with the following:

“ “Term Lender” means, collectively, (x) prior to the Amendment No. 4 Effective
Date, each Lender identified on Schedule 2.01 as having a Term Commitment on the
Closing Date and the “Tranche B-3 Lenders” under Amendment No. 3, (y) on and
after the Amendment No. 4 Effective Date, the “Tranche B-4 Lenders” under
Amendment No. 4, and (z) each Eligible Assignee which acquires a Term Loan
pursuant to Section 10.06(b) and their respective permitted successors, in each
case, other than any such Person that has ceased to be a party hereto pursuant
to an Assignment and Assumption, Amendment No. 1, Amendment No. 2, Amendment
No. 3 or Amendment No. 4”.

 

  (d) The definition of “Term Loans” is amended by replacing the proviso
appearing at the end of such definition with the following text:

“; provided that from and after the effectiveness of Amendment No. 4, “Term
Loans” shall mean all Tranche B-4 Term Loans made on the Amendment No. 4
Effective Date (through exchange or otherwise) pursuant to Amendment No. 4.”.

 

  (e) Section 2.01 of the Credit Agreement is hereby amended and restated and
replaced in its entirety with the following::

“Subject solely to the terms and conditions set forth herein, each Term Lender
severally agrees to make a Term Loan to the Borrower in Dollars on the Closing
Date in a principal amount equal to its Term Commitment. The Term Borrowing
shall be made from the several Term Lenders ratably in proportion to their
respective Term Commitments. The Term Commitments are not revolving in nature,
and amounts repaid or prepaid prior to the Maturity Date may not be reborrowed.
The Term Commitments shall terminate automatically immediately after the making
of the Term Loans on the Closing Date (and for the avoidance of doubt, any Term
Commitments not funded on the Closing Date will be terminated). Subject to the
terms and conditions hereof and of Amendment No. 1, each Lender with a Tranche
B-1 Commitment severally made or exchanged, as applicable, on the Amendment
No. 1 Effective Date, a Tranche B-1 Term Loan to the Borrower in Dollars in an
amount equal to such Lender’s Tranche B-1 Commitment. The aggregate principal
amount of Tranche B-1 Commitments as of the Amendment No. 1 Effective Date for
all Lenders was $730,000,000. For the avoidance of doubt, the Borrower made one
borrowing under the Tranche B-1 Commitments, which was on the Amendment No. 1
Effective Date,

 

4



--------------------------------------------------------------------------------

and each Lender’s Tranche B-1 Commitment terminated immediately and without
further action on the Amendment No. 1 Effective Date after giving effect to the
funding of such Lender’s Tranche B-1 Commitment on such date. Subject to the
terms and conditions hereof and of Amendment No. 2, each Lender with a Tranche
B-2 Commitment severally made or exchanged, as applicable, on the Amendment
No. 2 Effective Date, a Tranche B-2 Term Loan to the Borrower in Dollars in an
amount equal to such Lender’s Tranche B-2 Commitment. The aggregate principal
amount of Tranche B-2 Commitments as of the Amendment No. 2 Effective Date for
all Lenders was $628,175,000. For the avoidance of doubt, the Borrower made one
borrowing under the Tranche B-2 Commitments, which was on the Amendment No. 2
Effective Date, and each Lender’s Tranche B-2 Commitment terminated immediately
and without further action on the Amendment No. 2 Effective Date after giving
effect to the funding of such Lender’s Tranche B-2 Commitment on such date.
Subject to the terms and conditions hereof and of Amendment No. 3, each Lender
with a Tranche B-3 Commitment severally made or exchanged, as applicable, on the
Amendment No. 3 Effective Date, a Tranche B-3 Term Loan to the Borrower in
Dollars in an amount equal to such Lender’s Tranche B-3 Commitment. The
aggregate principal amount of Tranche B-3 Commitments as of the Amendment No. 3
Effective Date for all Lenders was $573,463,687.50. For the avoidance of doubt,
the Borrower made one borrowing under the Tranche B-3 Commitments, which was on
the Amendment No. 3 Effective Date, and each Lender’s Tranche B-3 Commitment
terminated immediately and without further action on the Amendment No. 3
Effective Date after giving effect to the funding of such Lender’s Tranche B-3
Commitment on such date. Subject to the terms and conditions hereof and of
Amendment No. 4, each Lender with a Tranche B-4 Commitment severally agrees to
make and/or exchange, on the Amendment No. 4 Effective Date, a Tranche B-4 Term
Loan to the Borrower in Dollars in an amount equal to such Lender’s Tranche B-4
Commitment. The aggregate principal amount of Tranche B-4 Commitments as of the
Amendment No. 4 Effective Date for all Lenders is $348,463,687.50. The Borrower
may make only one borrowing under the Tranche B-4 Commitments, which shall be on
the Amendment No. 4 Effective Date. Each Lender’s Tranche B-4 Commitment shall
terminate immediately and without further action on the Amendment No. 4
Effective Date after giving effect to the funding of such Lender’s Tranche B-4
Commitment on such date.”.

 

  (f) Section 2.07 of the Credit Agreement is amended by replacing the text
“Amendment No. 3 Effective Date” with the text “Amendment No. 4 Effective Date”
appearing therein.

 

  (g) Section 2.08(f) of the Credit Agreement is amended by replacing the text
“Amendment No. 3 Effective Date” with the text “Amendment No. 4 Effective Date”.

 

  (h) Section 2.05 of the Credit Agreement is amended by adding the following
text as subclause (f) thereto:

“If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.03 have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in Section 3.03 have not arisen but the
supervisor for the administrator of the Eurodollar Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurodollar Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market

 

5



--------------------------------------------------------------------------------

convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.”

 

  (i) Article 9 of the Credit Agreement is amended by adding the following text
as Section 9.14 thereto:

“9.14    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loans or the Term Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans and the Term Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans and the Term Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Term Loans and the
Term Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Term Loans and the Term Commitments and this Agreement,
or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

6



--------------------------------------------------------------------------------

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:

(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Term Loans, the
Term Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Term Loans, the Term
Commitments or this Agreement.

(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Term Loans, the
Term Commitments and this Agreement, (ii) may recognize a gain if it extended
the Term Loans or the Term Commitments for an amount less than the amount being
paid for an interest in the Term Loans or the Term Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of

 

7



--------------------------------------------------------------------------------

credit fees, fronting fees, deal-away or alternate transaction fees, amendment
fees, processing fees, term out premiums, banker’s acceptance fees, breakage or
other early termination fees or fees similar to the foregoing.”

 

2. Tranche B-4 Term Loans. Subject to the terms and conditions set forth herein,
each Tranche B-4 Lender severally agrees to exchange Existing Loans for Tranche
B-4 Term Loans and/or make Tranche B-4 Term Loans to the Borrower in a single
borrowing in Dollars on the Amendment No. 4 Effective Date. The Tranche B-4 Term
Loans shall be subject to the following terms and conditions:

 

  (a) Terms Generally. Other than as set forth herein, for all purposes under
the Credit Agreement and the other Loan Documents, the Tranche B-4 Term Loans
shall have the same terms as the initial Term Loans made on the Closing Date and
shall be treated for purposes of voluntary and mandatory prepayments (including
for scheduled principal payments) and all other terms as Term Loans made on the
Closing Date. The parties acknowledge that each of the initial Term Loans,
Tranche B-1 Term Loans, Tranche B-2 Term Loans, Tranche B-3 Term Loans and
Tranche B-4 Term Loans may be referred to as “Tranche B-4 Loans” solely for
administrative and operational purposes of the Administrative Agent, and that
such references shall not affect the rights or obligations of the Borrower under
the Credit Agreement and the Term Notes.

 

  (b) Proposed Borrowing. This Agreement represents a request by the Borrower to
borrow Tranche B-4 Term Loans from the Tranche B-4 Lenders as set forth on the
applicable Notice of Borrowing to be delivered by the Borrower under the Credit
Agreement.

 

  (c) New Lenders. Each New Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents and the exhibits and schedules
thereto, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Collateral Agent, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, as the case may be. Each New Lender acknowledges
and agrees that it shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall have all rights of a Lender thereunder.

 

  (d) Credit Agreement Governs. Except as set forth in this Agreement, the
Tranche B-4 Term Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

 

  (e) Exchange Mechanics.

 

8



--------------------------------------------------------------------------------

  (i) On the Amendment No. 4 Effective Date, upon the satisfaction or waiver of
the conditions set forth in Section 4 hereof, the outstanding amount of Existing
Loans of each Converting Lender exchanged pursuant to this Agreement shall be
deemed to be exchanged for an equal outstanding amount of Tranche B-4 Term Loans
under the Credit Agreement. Such exchange shall be effected by book entry in
such manner, and with such supporting documentation, as may be reasonably
determined by the Administrative Agent in its sole discretion. It is
acknowledged and agreed that each Converting Lender has agreed to accept as
satisfaction in full of its right to receive payment on the outstanding amount
of Existing Loans of such Converting Lender the conversion of its Existing Loans
into Tranche B-4 Term Loans in accordance herewith, in lieu of the prepayment
amount that would otherwise be payable by the Borrower pursuant to the Credit
Agreement in respect of the outstanding amount of Existing Loans of such
Converting Lender. Notwithstanding anything to the contrary herein, each
Converting Lender hereby waives any break funding payments in respect of such
Lender’s Existing Loans.

 

  (ii) To the extent there exist any Reallocated Loans, (x) on the Amendment
No. 4 Effective Date, the Fronting Bank shall provide such Reallocated Loans to
the Borrower in the amount set forth opposite the Fronting Bank’s name on Annex
I hereto by purchase of Existing Loans in such amount and exchange for Tranche
B-4 Term Loans on a cashless settlement basis and (y) promptly following the
Amendment No. 4 Effective Date (but not later than 30 days following the
Amendment No. 4 Effective Date (or such later date as may be agreed to by the
Fronting Bank in its sole discretion)), each New Lender, each Non-Converting
Lender and each Existing Lender purchasing additional Tranche B-4 Term Loans
shall purchase Reallocated Loans from the Fronting Bank as directed by the Lead
Arranger in accordance with such Participating Lender’s Tranche B-4
Participation Notice and as allocated by the Lead Arranger. Purchases and sales
of Reallocated Loans shall be without representations from the Fronting Bank
other than as provided for in the relevant Assignment and Assumption.

 

3. Effective Date Conditions. This Agreement will become effective on the date
(the “Amendment No. 4 Effective Date”), on which each of the following
conditions have been satisfied (or waived by the Lead Arranger) in accordance
with the terms therein:

 

  (a) the Administrative Agent (or its counsel) shall have received from each of
the Borrower and the Participating Lenders, either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart to this Agreement (which, in the case of the Participating
Lenders, may be in the form of a Tranche B-4 Participation Notice);

 

  (b) the Administrative Agent shall have received an executed Notice of
Borrowing in accordance with the terms hereof and Section 2.02 of the Credit
Agreement;

 

  (c) the Administrative Agent shall have received fully executed and delivered
Tranche B-4 Participation Notices from Participating Lenders and the Fronting
Bank representing 100% of the aggregate outstanding principal amount of the
Existing Loans;

 

  (d)

the Administrative Agent shall have received a certificate of the Borrower dated
as of the Amendment No. 4 Effective Date signed by a Responsible Officer of the
Borrower (i) (A)

 

9



--------------------------------------------------------------------------------

  certifying and attaching the resolutions or similar consents adopted by the
Borrower approving or consenting to this Agreement and the Tranche B-4 Term
Loans, (B) certifying that the certificate or articles of organization or
formation and by-laws or operating (or limited liability company) agreement of
the Borrower either (x) have not been amended since the Closing Date or (y) are
attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of each officer executing this Agreement and
any related documents on behalf of the Borrower and (ii) certifying as to the
matters set forth in clauses (f) and (g) below;

 

  (e) (i) the Administrative Agent shall have received all fees and other
amounts previously agreed to in writing by the Lead Arranger and the Borrower to
be due on or prior to the Amendment No. 4 Effective Date, including, to the
extent invoiced at least two (2) Business Days prior to the Amendment No. 4
Effective Date (or such later date as is reasonably agreed by the Borrower),
including legal fees and expenses and the fees and expenses of any other
advisors in accordance with the terms of the Credit Agreement and (ii) all
accrued interest and fees in respect of the Existing Loans outstanding
immediately prior to effectiveness of this Agreement shall have been paid;

 

  (f) the representations and warranties of the Borrower and the other Loan
Parties contained in Article V of the Credit Agreement and in any other Loan
Document shall be (x) in the case of representations and warranties qualified by
“materiality,” “Material Adverse Effect” or similar language, true and correct
in all respects on the Amendment No. 4 Effective Date and (y) in the case of all
other representations and warranties, true and correct in all material respects,
in each case, on and as of the Amendment No. 4 Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct on the basis set forth above
as of such earlier date;

 

  (g) no Default or Event of Default shall exist on the Amendment No. 4
Effective Date before or after giving effect to the effectiveness of this
Agreement and the incurrence of the Tranche B-4 Term Loans;

 

  (h) the Administrative Agent shall have received a solvency certificate
executed by a Financial Officer of the Borrower, substantially in the form of
Exhibit K to the Credit Agreement, dated and certifying as to solvency as of the
Amendment No. 4 Effective Date; and

 

  (i) the Loan Parties shall have provided the documentation and other
information to the Lenders required by regulatory authorities under the
applicable “know-your-customer” rules and regulations, including the Patriot
Act, in each case at least three (3) Business Days prior to the Amendment No. 4
Effective Date, as has been requested to the Borrower in writing reasonably
prior to the Amendment No. 4 Effective Date.

 

4. Representations and Warranties. By its execution of this Agreement, each Loan
Party hereby represents and warrants that:

 

  (a) such Loan Party has all requisite corporate or other organizational power
and authority to execute, deliver and perform its obligations under this
Agreement;

 

  (b)

the execution, delivery and performance by such Loan Party of this Agreement
(x) have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action, and (y) do not and will not
(i) contravene the terms of any of such Loan Party’s Organization Documents,
(ii) conflict with or result in any breach or

 

10



--------------------------------------------------------------------------------

  contravention of, or the creation of any Lien (other than Permitted Liens)
under, any Contractual Obligation to which such Loan Party is a party or any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject except in the case of this
clause (ii) any such conflict, breach or contravention that would not reasonably
be expected individually or in the aggregate to have a Material Adverse Effect
or (iii) violate any Law, except in any case for such violations that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

 

  (c) this Agreement has been duly executed and delivered by each Loan Party
that is party hereto, and this Agreement constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, examinership, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and (ii) that rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability
(regardless of whether enforcement is sought by proceedings in equity or at
law); and

 

  (d) both immediately before and after giving effect to the Amendment No. 4
Effective Date and the incurrence and/or exchange of the Tranche B-4 Term Loans,
(i) the representations and warranties contained in the Credit Agreement and in
the other Loan Documents shall be (x) in the case of representations and
warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects on the Amendment No. 4 Effective Date
and (y) in the case of all other representations and warranties, true and
correct in all material respects, in each case, on and as of the Amendment No. 4
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct on the basis set forth above as of such earlier date and (ii) no event
shall have occurred and be continuing or would result from the consummation of
this Agreement that would constitute an Event of Default.

 

5. Use of Proceeds. The Borrower covenants and agrees that it will use the
proceeds of the Tranche B-4 Term Loans to prepay in full the aggregate principal
amount of Existing Loans outstanding on the Amendment No. 4 Effective Date and
to pay any interest, fees and/or expenses related thereto.

 

6. Reaffirmation of the Loan Parties; Reference to and Effect on the Credit
Agreement and the other Loan Documents.

 

  (a) Each Loan Party hereby consents to the amendment of the Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Agreement, each Loan Document to which such Loan Party is a party is,
and the obligations of such Loan Party contained in the Credit Agreement, this
Agreement or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Agreement. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the existing security interests granted by such Loan Party in favor of the
Senior Credit Parties pursuant to the Loan Documents in the Collateral described
therein shall continue to secure the obligations of the Loan Parties under the
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents. Except as specifically amended by this Agreement, the Credit
Agreement and the other Loan Documents shall remain in full force.

 

11



--------------------------------------------------------------------------------

  (b) The execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

 

  (c) On and after the Amendment No. 4 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Agreement.

 

7. Prepayment Notice. The Participating Lenders and the Fronting Bank party
hereto, which constitute the Required Lenders, and the Administrative Agent
hereby waive the requirement under Section 2.08(d) of the Credit Agreement to
provide notice to the Administrative Agent not less than three (3) Business Days
prior to the prepayment of Existing Loans to be made hereunder. It is understood
and agreed that this Agreement shall serve as the notice referred to in
Section 2.08(d) of the Credit Agreement.

 

8. Request for Borrowing. Pursuant to this Agreement, the Borrower hereby
requests a Borrowing of Tranche B-4 Term Loans in an aggregate principal amount
of $348,463,687.50, with such Borrowing to be made on the Amendment No. 4
Effective Date and to have an Interest Period ending on April 30, 2018 (and,
notwithstanding anything to the contrary herein, each Participating Lender
hereby consents to such non-conforming Interest Period).

 

9. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as separately identified to the Administrative Agent.

 

10. Tax Forms. For each New Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such New Lender may be required
to deliver to the Administrative Agent pursuant to Section 3.01(f) of the Credit
Agreement.

 

11. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Tranche B-4 Term Loans made by each
Participating Lender in the Register.

 

12. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 10.01 of the Credit Agreement.

 

13. Integration. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Lead Arranger and/or the
Administrative Agent or the syndication of the Tranche B-4 Term Loans and
commitments related thereto constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall not constitute a novation of any amount owing under
the Credit Agreement and all amounts owing in respect of principal, interest,
fees and other amounts pursuant to the Credit Agreement and the other Loan
Documents shall, to the extent not paid or exchanged on or prior to the
Amendment No. 4 Effective Date, continue to be owing under the Credit Agreement
or such other Loan Documents until paid in accordance therewith.

 

14. Severability. The provisions of Section 10.12 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis, as if originally made a part
hereof.

 

12



--------------------------------------------------------------------------------

15. GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THE
PROVISIONS OF SECTION 10.13 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE, MUTATIS MUTANDIS, AS IF ORIGINALLY MADE A PART HEREOF.

 

16. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

17. Loan Document. On and after the Amendment No. 4 Effective Date, this
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents (it being understood that for the
avoidance of doubt this Agreement may be amended or waived by the parties hereto
solely as set forth in Section 12 above).

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

MKS INSTRUMENTS, INC. By:   /s/ Seth H. Bagshaw  

Name: Seth H. Bagshaw

Title: Sr. Vice President, Chief Financial Officer

          and Treasurer

 

NEWPORT CORPORATION By:   /s/ Seth H. Bagshaw  

Name: Seth H. Bagshaw

Title: President

[Signature Page to Amendment No. 4 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:   /s/ Peter C. Thomson  

Name: Peter Thomson

Title: Managing Director

[Signature Page to Amendment No. 4 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Fronting Bank By:   /s/ Peter C. Thomson  

Name: Peter Thomson

Title: Managing Director

[Signature Page to Amendment No. 4 to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Tranche B-4 Participation Notice

Date: April [_], 2018

Barclays Bank PLC, as Administrative Agent

745 7th Avenue

New York NY 10019

Attn: Robert Walsh

Phone: (212) 526 6047

Email: robert.xa.walsh@barclays.com

MKS Instruments, Inc.

Tranche B-4 Participation Notice

Ladies and Gentlemen:

Reference is made to Amendment No. 4 (the “Amendment”) to that certain Term Loan
Credit Agreement, dated as of April 29, 2016 (as amended by Amendment No. 1 (as
defined therein), Amendment No. 2 (as defined therein), Amendment No. 3 (as
defined therein) and the Amendment, and as may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among MKS Instruments, Inc., a Massachusetts
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise specified herein, capitalized terms
used but not defined herein are used as defined in the Amendment.

By delivery of this letter agreement (this “Tranche B-4 Participation Notice”),
each of the undersigned (each a “Participating Lender”), hereby irrevocably
consents to the Amendment and the amendment of the Credit Agreement contemplated
thereby and (check as applicable):

NAME OF PARTICIPATING LENDER: _____________________________________________

AMOUNT OF EXISTING LOANS OF SUCH PARTICIPATING LENDER: $____________________

 

☐ Cashless Settlement Option. Hereby (i) elects, upon the Amendment No. 4
Effective Date, to exchange the full amount (no partial amounts will be rolled)
of the outstanding Existing Loans of such Participating Lender for an equal
outstanding amount of Tranche B-4 Term Loans under the Credit Agreement and
(ii) represents and warrants to the Administrative Agent that it has the
organizational power and authority to execute, deliver and perform its
obligations under this Tranche B-4 Participation Notice and the Amendment
(including, without limitation, with respect to any exchange contemplated
hereby) and has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Tranche B-4
Participation Notice and the Amendment.

 

☐

Cash Settlement Option. Hereby (i) elects to have the full amount of the
outstanding Existing Loans of such Participating Lender repaid or purchased and
agrees to promptly (but in any event, on or prior to the date that is 30 days
following the Amendment No. 4 Effective Date) purchase (via assignment and
assumption) an equal amount of Tranche B-4 Term Loans and (ii) represents and
warrants to the Administrative Agent that it has the organizational power and
authority to execute, deliver and perform its obligations under



--------------------------------------------------------------------------------

  this Tranche B-4 Participation Notice and the Amendment (including, without
limitation, with respect to any exchange contemplated hereby) and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this Tranche B-4 Participation Notice and the
Amendment.

 

     Notwithstanding anything to the contrary, each undersigned Lender hereby
agrees to waive its right to compensation for any amounts owing under Sections
3.02 or 3.03 of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

 

_______________________________,

By:      

Name:

Title:

By:      

Name:

Title:



--------------------------------------------------------------------------------

ANNEX I

REALLOCATED LOANS

 

Barclays Bank PLC   $32,690,206.57